993 F.2d 1453
Michael ROMBERG;  Debra Romberg, Plaintiffs/Appellees-Cross-Appellants,v.Robert NICHOLS;  Dennis Lazzari;  Hugh Lloyd;  JohnnyJurtado;  Thomas Laing;  Diane Hannon;  R.D.Campbell, Defendants/Appellants-Cross-Appellees.
Nos. 90-56125, 91-55012.
United States Court of Appeals,Ninth Circuit.
June 8, 1993.

Stephen Yagman, Yagman & Yagman, Venice, CA, for plaintiffs-appellants.
Keith A. Fink, Cotkin & Collins, Los Angeles, CA, for defendants-appellees.
On Remand from the United States Supreme Court.
Before:  WALLACE, Chief Judge, THOMPSON and O'SCANNLAIN, Circuit Judges.

ORDER

1
Pursuant to the order of the Supreme Court of the United States, --- U.S. ----, 113 S.Ct. 1038, 122 L.Ed.2d 348 we vacate the award of attorneys' fees and remand this case to the United States District Court for the Central District of California for reconsideration in light of Farrar v. Hobby, --- U.S. ----, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992).